Notice of Allowance
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

2.	In virtue of this communication, Claims 1, 2, 4-13, 15-23, 25-28, and 30 are currently patentable in this communication. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/22/2021 was filed after the mailing date of the Notice of Allowance on 07/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
However, the prior art in IDS do not solely anticipate or render the claims obvious.

Allowable Subject Matter
4.	Claims 1, 2, 4-13, 15-23, 25-28, and 30 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:
	Chu Pub. No.: US 2015/0030015 A1 teaches Device to Device communication configuration for resource allocation including timing resources for D2D between the first and second UEs (fig. 3-6).
	However, the prior art of record fails to anticipate or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, a structure of discovery opportunities between a first wireless node and a second wireless node with directional preamble as detailed in the independent claims and in light of fig. 6 & 9-11.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643